           Case 9:19-cv-00164-DLC Document 44 Filed 09/08/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 GREAT LAKES INSURANCE SE,                         CV 19–164–M–DLC

                       Plaintiff,

           vs.                                             ORDER

 BRYAN CRABTREE and BETHEA
 CRABTREE,

                       Defendants.

      Before the Court is the Defendants’ Unopposed Motion to Transfer (Doc.

42) this action back to the United States District Court for the Southern District of

Florida.

      Federal law permits this Court to transfer this action to “any district or

division to which all parties have consented.” 28 U.S.C. § 1404(a). The

Defendants represent that the Plaintiff consents to the transfer of this action back to

the Southern District of Florida, provided the Defendants agree to certain

conditions. (Doc. 42 at 2.) These include: (1) dismissal of a state court action in

Florida brought by the Defendants against Plaintiff; and (2) agreement that the

United States District Court for the Southern District of Florida has jurisdiction to

determine the coverage issues which form the basis of this dispute. (Id.) The

Defendants, after noting these conditions, state that “[u]pon agreement of counsel”

                                          1
        Case 9:19-cv-00164-DLC Document 44 Filed 09/08/20 Page 2 of 2



the motion (Doc. 42) “is deemed ‘unopposed’ as to transfer back to the Southern

District of Florida.” (Id.) Nonetheless, Defendants submitted a lengthy brief

arguing the issue of effectuating a transfer to the Southern District of Florida on

the merits. (Doc. 43.) By deeming this motion unopposed, however, the Court

presumes the Defendants intend to live up to their end of the bargain.

      Accordingly, IT IS ORDERED that the Defendants’ Unopposed Motion to

Transfer (Doc. 42) is GRANTED. The clerk of court is directed to transfer this

case to the United States District Court for the Southern District of Florida and

close the above-captioned currently pending case in the United States District

Court for the District of Montana.

      DATED this 8th day of September, 2020.




                                          2
